Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is entered into
by and between Contango Oil & Gas Company (the “Company”), and Jay S. Mengle
(“Employee”). The Company and Employee are each referred to herein individually
as a “Party” and collectively as the “Parties.” 

WHEREAS, Employee was employed by the Company and, as of the Separation Date (as
defined below), Employee was no longer employed by the Company, as Employee
voluntarily resigned from employment with the Company;

WHEREAS, the Parties wish for Employee to receive certain separation benefits
and treatment of Awarded Restricted Stock (defined below), which are conditioned
upon Employee’s entry into, and non-revocation of, this Agreement in the time
provided to do so and Employee’s compliance with the terms of this Agreement;
and

WHEREAS, the Parties wish to resolve any and all claims that Employee has or may
have against the Company or any of the other Company Parties (as defined below),
including any claims that Employee may have arising out of Employee’s employment
or the end of such employment.

NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties agree as follows:

1.



Separation from Employment.    The Parties acknowledge and agree that the last
day of Employee’s employment with the Company was February 4, 2019 (the
“Separation Date”).  As of the Separation Date, Employee had no further
employment relationship with the Company or any other Company Party.  The
Parties further agree that Employee’s employment ended due to his voluntary
resignation.

2.



Separation Benefits.    Provided that Employee (i) signs this Agreement on the
Separation Date or thereafter and returns it to the Company care of Wilkie S.
Colyer, 717 Texas Ave., Ste. 2900, Houston, Texas, 77002 (e-mail:
WColyer@contango.com), so that it is received by Mr. Colyer no later than 11:59
p.m. Houston, Texas time on April 27, 2019; (ii) does not exercise Employee’s
revocation right pursuant to Section 17; and (iii) abides by each of Employee’s
commitments set forth herein, then:

a.



During the portion, if any, of the period beginning on the Separation Date and
ending six (6) months thereafter (the “COBRA Benefit Period”) that Employee
elects to continue coverage for Employee and Employee’s spouse and eligible
dependents, if any, under the Company’s group health plans pursuant to
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall pay the premium for such coverage to the administrator for
COBRA on a monthly basis (the “COBRA Benefit”). Employee shall be eligible for
such COBRA Benefit until the earliest of: (x) the last day of the COBRA
Benefit Period; (y) the date Employee is no longer eligible to receive COBRA
continuation coverage; and (z) the date on which Employee becomes

1

 

--------------------------------------------------------------------------------

 



eligible to receive coverage under a group health plan sponsored by another
employer (and any such eligibility shall be promptly reported to the Company by
Employee); provided, however, that the election of COBRA continuation coverage
shall remain Employee’s sole responsibility. 

b.



The Company shall accelerate the vesting of certain unvested Time-Based
 Restricted Stock (defined below) and Performance-Based Restricted Stock
(defined below), each as described further in Section 3(b).

3.



Stock Awards.    

a.



Employee and the Company entered into those certain Contango Oil & Gas Company
Stock Award Agreements (collectively, the “Award Agreements”), pursuant to which
Employee was granted certain Restricted Stock, as defined in, and pursuant to
the terms of, the Award Agreements and that certain Amended & Restated 2009
Incentive Compensation Plan (as may be amended and restated from time to time)
(the “Plan”) (such Restricted Stock awarded to Employee is collectively referred
to as the “Awarded Restricted Stock”).  Certain shares of the Awarded Restricted
Stock were granted pursuant to time-based vesting requirements (collectively,
such Awarded Restricted Stock is referred to as the “Time-Based Restricted
Stock”) and certain shares of the Awarded Restricted Stock were granted pursuant
to performance-based vesting requirements (collectively, such Awarded Restricted
Stock is referred to as the “Performance-Based Restricted Stock”). 

b.



Provided that Employee satisfies the terms set forth in Section 2(i)-(iii) then,
as of the Effective Date: all shares of Time-Based Restricted Stock that were
unvested as of the time immediately prior to the Separation Date shall become
vested; and (ii) 26,518 shares of the Performance-Based Restricted Stock that
were unvested as of the time immediately prior to the Separation Date shall
become vested (the “Vested Performance-Based Restricted Stock”). Employee
acknowledges and agrees that: (x) as of the Separation Date, all
Performance-Based Restricted Stock that is not Vested Performance-Based
Restricted Stock was forfeited for no consideration (and Employee no longer has
any rights with respect to such Performance-Based Restricted Stock or from being
a holder thereof); and (y) all Vested Performance-Based Restricted Stock remains
subject to all applicable performance metrics during the full performance period
applicable to the award to which the applicable Vested Performance-Based
Restricted Stock was granted. For the avoidance of doubt, after giving effect to
the vesting described in this Section 3(b), Employee shall hold all of the
Vested Performance-Based Restricted Stock and Time-Based Restricted Stock
pursuant to the terms of the applicable Award Agreements and the Plan,
including, without limitation, the time or times of settlement for vested
awards, and in any event Employee shall be required to hold all such shares
through May 1, 2019.  

c.



In entering into this Agreement, Employee expressly acknowledges and agrees that
he has not assigned, transferred, alienated, encumbered, or hypothecated,

2

--------------------------------------------------------------------------------

 



sold, delivered, mortgaged, pledged or granted options or rights to purchase any
of the Awarded Restricted Stock.

4.



Satisfaction of All Leaves and Payment Amounts; Prior Rights and Obligations.  
 Employee expressly acknowledges and agrees that Employee has received all
leaves (paid and unpaid) to which Employee was entitled during Employee’s
employment with the Company or any other Company Party, and (with the exception,
if not paid as of the time that Employee executes this Agreement, of any payment
for base salary earned in the pay period in which the Separation Date
occurred)  Employee has received all wages, bonuses and other compensation, been
provided all benefits and been afforded all rights and been paid all sums that
Employee is owed or has been owed or could ever be owed by the Company or any
other Company Party, including all payments arising out of any employment
agreement (including expired) to which he was a party, all incentive plans
(including the Plan),  and any other bonus arrangements or any other agreement
between Employee and any Company Party.  For the avoidance of doubt, Employee
acknowledges and agrees that, except to the extent expressly provided for under
the terms of this Agreement, Employee is not eligible to receive any other
severance or severance benefits, and Employee is not entitled to receive any
portion of any further or future bonus or incentive award (pursuant to the Plan
or otherwise), including for calendar years 2018 and 2019. 

5.



Release of Liability for Claims.

a.



For good and valuable consideration, including the Company’s agreement to
provide the consideration set forth in Sections  2 and 3(b) (and any portions
thereof), Employee hereby forever releases, discharges and acquits the
Company, each of its present and former subsidiaries and other affiliates, and
each of the foregoing entities’ respective past, present and future
subsidiaries, affiliates, stockholders, members, partners, directors, officers,
managers, employees, agents, attorneys, heirs, predecessors, successors and
representatives in their personal and representative capacities, as well as all
employee benefit plans maintained by the Company or any of its subsidiaries or
other affiliates and all fiduciaries and administrators of any such plans, in
their personal and representative capacities (collectively, the “Company
Parties”), from liability for, and Employee hereby waives, any and all claims,
damages, or causes of action of any kind related to Employee’s employment with
any Company Party, the termination of such employment, and any other acts or
omissions related to any matter on or prior to the time that Employee executes
this Agreement, whether arising under federal or state laws or the laws of any
other jurisdiction, including (i) any alleged violation through such date of:
(A) any federal, state or local anti-discrimination or anti-retaliation law,
including the Age Discrimination in Employment Act of 1967 (including as
amended  by the Older Workers Benefit Protection Act), Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, Sections 1981 through 1988 of
Title 42 of the United States Code, and the Americans with Disabilities Act of
1990; (B) the Employee Retirement Income Security Act of 1974 (“ERISA”); (C) the
Immigration Reform Control Act; (D) the National Labor Relations Act; (E) the
Occupational Safety and Health Act; (F) the Family and

3

--------------------------------------------------------------------------------

 



Medical Leave Act of 1993; (G) any federal, state or local wage and hour law;
(H) the Texas Labor Code (including the Texas Payday Law, the Texas
Anti-Retaliation Act, Chapter 21 of the Texas Labor Code, and the Texas
Whistleblower Act); (I) any other local, state or federal law, regulation,
ordinance or orders which may have afforded any legal or equitable causes of
action of any nature; or (J) any public policy, contract, tort, or common law
claim or claim for defamation, emotional distress, fraud or misrepresentation of
any kind; (ii) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in, or with respect to, a Released Claim; (iii) any and
all rights, benefits, or claims Employee may have under any employment contract,
incentive or compensation plan or agreement or under any other benefit plan,
program or practice, including the Plan; and (iv) any claim for compensation,
damages or benefits of any kind not expressly set forth in this Agreement
(collectively, the “Released Claims”).  This Agreement is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious.  Rather, Employee is simply agreeing that, in exchange for any
consideration received by Employee pursuant to Section 2 or 3(b), any and all
potential claims of this nature that Employee may have against any of the
Company Parties, regardless of whether they actually exist, are expressly
settled, compromised and waived.  THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO
THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT,
INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

b.



In no event shall the Released Claims include any claim that arises after
Employee signs this Agreement or any claim to vested benefits under an employee
benefit plan that is subject to ERISA.  Further notwithstanding this release of
liability, nothing in this Agreement prevents Employee from filing any
non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (“EEOC”), the
Securities and Exchange Commission (“SEC”) or other governmental agency
(collectively, “Governmental Agencies”) or participating in any investigation or
proceeding conducted by the EEOC, SEC or other Governmental Agency or
cooperating with such an agency or providing documents or other information to a
Governmental Agency; however, Employee understands and agrees that, to the
extent permitted by law, Employee is waiving any and all rights to recover any
monetary or personal relief from a Company Party as a result of a Governmental
Agency proceeding or subsequent legal actions.  Notwithstanding this release of
liability, nothing in this Agreement limits Employee’s right to receive an award
for information provided to a Governmental Agency.    

6.



Representation About Claims.  Employee represents and warrants that, as of the
date on which Employee signs this Agreement, Employee has not filed any claims,
complaints, charges, or lawsuits against any of the Company Parties with any
Governmental Agency or with any state or federal court or arbitrator for or with
respect to a matter, claim, or incident that occurred or arose out of one or
more occurrences that took place on or prior to the time at which Employee signs
this Agreement.  Employee further represents and

4

--------------------------------------------------------------------------------

 



warrants that Employee has made no assignment, sale, delivery, transfer or
conveyance of any rights Employee has asserted or may have against any of the
Company Parties with respect to any Released Claim.

7.



Employee’s Acknowledgments.    By executing and delivering this Agreement,
Employee expressly acknowledges that:

a.



Employee has carefully read this Agreement and has had sufficient time (and at
least 45 days) to consider it;

b.



Employee is receiving, pursuant to this Agreement, consideration in addition to
anything of value to which Employee is already entitled;

c.



Employee has been advised, and hereby is advised in writing, to discuss this
Agreement with an attorney of Employee’s choice and Employee has had an adequate
opportunity to do so prior to executing this Agreement;

d.



Employee fully understands the final and binding effect of this Agreement; the
only promises made to Employee to sign this Agreement are those contained
herein; and Employee is signing this Agreement knowingly, voluntarily and of
Employee’s own free will, and Employee understands and agrees to each of the
terms of this Agreement;

e.



Employee has been provided with, and attached to this Agreement as Exhibit A is,
a listing of: (A) the job titles and ages of all employees selected for
participation in the exit incentive program or other employment termination
program pursuant to which Employee is being offered this Agreement; (B) the job
titles and ages of all employees who were considered but not selected for
participation in the program; and (C) information about the unit affected by the
program, including any eligibility factors for such program and any time limits
applicable to such program;

f.



The only matters relied upon by Employee and causing Employee to sign this
Agreement are the provisions set forth in writing within the four corners of
this Agreement; and

g.



No Company Party has provided any tax or legal advice regarding this Agreement
and Employee has had an adequate opportunity to receive sufficient tax and legal
advice from advisors of Employee’s own choosing such that Employee enters into
this Agreement with full understanding of the tax and legal implications
thereof.

8.



Restrictive Covenants. 

a.



Employee acknowledges that he made certain commitments with respect to
confidentiality and the non-disclosure of confidential information,
non-competition, and non-solicitation as set forth in Article 2 of that certain
Amended and Restated Employment Agreement (the “Employment Agreement”) entered
into by and between Employee and the Company on November 30, 2016.

5

--------------------------------------------------------------------------------

 



Notwithstanding the prior termination of the Employment Agreement, and as a
condition of the Company’s willingness to enter into this Agreement, Employee
agrees and commits to abide by the provisions in Article 2 of the Employment
Agreement and recognizes the effectiveness and enforceability of such provisions
for a period of twelve (12) months following the Separation Date. For purposes
of clarity, the Parties agree that the “Non-Compete Term” as defined in Section
2.3(d)(iii) of the Employment Agreement, shall mean and be interpreted as twelve
(12) months following the Separation Date, not the date of the termination of
the Employment Agreement.  

b.



Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict Employee from lawfully (a) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by, any Governmental Agency or
authority (including the Securities and Exchange Commission) regarding a
possible violation of any law; (b) responding to any inquiry or legal process
directed to Employee from any such Governmental Agency or authority; (c)
testifying, participating or otherwise assisting in an action or proceeding by
any such Governmental Agency or authority relating to a possible violation of
law or (d) making any other disclosures that are protected under the
whistleblower provisions of any applicable law. Additionally, pursuant to the
federal Defend Trade Secrets Act of 2016, Employee shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (i) is made (A) in confidence to a federal, state or
local government official, either directly or indirectly, or to an attorney and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; (ii) is made to Employee’s attorney in relation to a lawsuit for
retaliation against Employee for reporting a suspected violation of law or (iii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Nothing in this Agreement requires Employee
to obtain prior authorization from the Company before engaging in any conduct
described in this Section 8(b), or to notify the Company or any of its
subsidiaries that Employee has engaged in any such conduct.

c.



Employee agrees to comply with all restrictions and prohibitions on trading in
Company securities applicable to designated employees (whether or not Employee
is employed by the Company at such time) under the Contango Oil & Gas Company
Supplemental Policy Concerning Trading in Company Securities by Certain
Designated Persons (a copy of which is provided on the Company website) for and
during the blackout period ended on the close of the second full trading day
following the date of the public release of the Company’s press release
reporting operating results for the year and quarter ended December 31, 2018.
 Notwithstanding the foregoing, Employee agrees separately to comply with the
holding period requirements set forth in Section 3.b. of this Agreement.

9.



Applicable Law.    This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas without reference to the
principles of conflicts

6

--------------------------------------------------------------------------------

 



of law thereof;  provided, however, that Section 3 of this Agreement shall be
governed by the laws of the State of Delaware without regard to the conflict of
law provision thereof.

10.



Arbitration. Any dispute, controversy or claim between Employee and any Company
Party arising out of or relating to this Agreement or Employee’s employment with
the Company will be finally resolved by arbitration in Houston, Texas in
accordance with the then-existing American Arbitration Association (“AAA”)
Employment Arbitration Rules. The arbitration award shall be final and binding
on both parties. The Parties further agree that all disputes shall be arbitrated
on an individual basis, and they forego and waive any right to arbitrate any
dispute as a class action or collective action or on consolidated basis or in a
representative capacity on behalf of other persons or entities who are claimed
to be similarly situated, or to participate as a class member in such a
proceeding. This Section 10 does not preclude Employee from filing a charge or
complaint with a federal, state or other governmental administrative agency. Any
arbitration conducted under this Section 10 shall be heard by a single
arbitrator (the “Arbitrator”) selected in accordance with the then-applicable
rules of the AAA. The Arbitrator shall expeditiously hear and decide all matters
concerning the dispute. Except as expressly provided to the contrary in this
Agreement, the Arbitrator shall have the power to (i) gather such materials,
information, testimony and evidence as the Arbitrator deems relevant to the
dispute before him or her (and each party will provide such materials,
information, testimony and evidence requested by the Arbitrator), and (ii) grant
injunctive relief and enforce specific performance. The decision of the
Arbitrator shall be reasoned, rendered in writing, be final and binding upon the
disputing parties and the Parties agree that judgment upon the award may be
entered by any court of competent jurisdiction. The party whom the Arbitrator
determines is the prevailing party in such arbitration shall receive, in
addition to any other award pursuant to such arbitration or associated judgment,
reimbursement from the other party of all reasonable legal fees and costs
associated with such arbitration and associated judgment. Notwithstanding any
other provision in this Section 10, either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief to enforce
Section 8 (including any of the provisions of Article 2 the Employment Agreement
referenced therein); provided, however, that the remainder of any such dispute
(beyond the application for emergency or temporary injunctive relief) shall be
subject to arbitration under this Section 10. By entering into this Agreement
and entering into the arbitration provisions of this Section 10, THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL. Nothing in this Section 10
shall prohibit a party to this Agreement from instituting litigation to enforce
any arbitration award. This Section 10 shall be enforceable pursuant to the
Federal Arbitration Act, 9 U.S.C. § 1 et seq.

11.



Counterparts.    This Agreement may be executed in one or more counterparts
(including electronic counterparts), each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement.

12.



Amendment; Entire Agreement.  Subject to Section 14, this Agreement may not be
changed orally but only by an agreement in writing agreed to and signed by the
Party to be charged.  This Agreement,  the Award Agreements and the Plan, along
with any

7

--------------------------------------------------------------------------------

 



confidentiality and non-disclosure agreements, constitute the entire agreement
of the Parties with regard to the subject matters hereof and supersede all prior
and contemporaneous agreements and understandings, oral or written, between
Employee and any Company Party with regard to the subject matters hereof.    

13.



Third-Party Beneficiaries.  Employee expressly acknowledges and agrees that each
Company Party that is not a signatory to this Agreement shall be a third-party
beneficiary of Employee’s releases, representations, and covenants herein and
shall be entitled to enforce such releases, representations, and covenants as if
a party hereto.

14.



Severability and Modification.  Any term or provision of this Agreement (or part
thereof) that renders such term or provision (or part thereof) or any other term
or provision (or part thereof) of this Agreement invalid or unenforceable in any
respect shall be severable and shall be modified or severed to the extent
necessary to avoid rendering such term or provision (or part thereof) invalid or
unenforceable, and such severance or modification shall be accomplished in the
manner that most nearly preserves the benefit of the Parties’ bargain hereunder.

15.



Withholding of Taxes and Other Deductions.    The Company may withhold from any
payments made pursuant to this Agreement all federal, state, local, and other
taxes and withholdings as may be required by any law or governmental regulation
or ruling.

16.



Return of Property.  Employee represents that Employee has returned to the
Company all documents, files (including electronically stored information), and
other materials constituting or reflecting confidential or proprietary
information of the Company or any other Company Party, and any other property
belonging to the Company or any other Company Party, including all the company
vehicle, computers, mobile devices, computer files, electronically stored
information and other materials, and Employee further represents and warrants
that Employee has not maintained a copy of any such materials in any form.    

17.



Revocation Right.  Notwithstanding the initial effectiveness of this Agreement,
Employee may revoke the delivery (and therefore the effectiveness) of this
Agreement within the seven-day period beginning on the date Employee executes
this Agreement (such seven day period being referred to herein as the “Release
Revocation Period”).  To be effective, such revocation must be in writing signed
by Employee and must be received by the Company, care of Wilkie S. Colyer, 717
Texas Ave., Ste. 2900, Houston, Texas, 77002 (e-mail: WColyer@contango.com), so
that it is received by Mr. Colyer before 11:59 p.m. Houston, Texas time, on the
last day of the Release Revocation Period.  If an effective revocation is
delivered in the foregoing manner and timeframe, then no consideration shall be
provided to Employee pursuant to Section 2 and 3(b) and the release of claims
set forth in Section 5 shall be of no force or effect and the remainder of this
Agreement shall be in full force and effect.

18.



Section 409A.  Neither this Agreement nor any payment provided hereunder are
intended to constitute “deferred compensation” subject to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
applicable Treasury regulations and

8

--------------------------------------------------------------------------------

 



administrative guidance issued thereunder (collectively, “Section 409A”), and
this Agreement shall be construed and administered in accordance with such
intent.  For purposes of Section 409A, each installment payment provided under
this Agreement shall be treated as a separate payment. Notwithstanding the
foregoing, the Company makes no representations that the payments provided under
this Agreement comply with or are exempt from the requirements of Section 409A
and in no event shall the Company or any other Company Party be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by Employee on account of non-compliance with Section 409A.

19.



Interpretation.    Titles and headings to Sections hereof are for the purpose of
reference only and shall in no way limit, define or otherwise affect the
provisions hereof.  All references herein to a statute, agreement, instrument or
other document shall be deemed to refer to such statute, agreement, instrument
or other document as amended, supplemented, modified and restated from time to
time.  The word “or” as used herein is not exclusive and is deemed to have the
meaning “and/or.”  The words “herein”, “hereof”, “hereunder” and other compounds
of the word “here” shall refer to the entire Agreement and not to any particular
provision hereof.  The use herein of the word “including” following any general
statement, term or matter shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation”, “but not limited to”, or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against any Party
hereto, whether under any rule of construction or otherwise.  On the contrary,
this Agreement has been reviewed by each of the Parties hereto and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the Parties.

20.



Effective Date.  This Agreement shall be effective on the date immediately
following the expiration of the Release Revocation Period, provided that
Employee does not exercise his revocation right pursuant to Section 17
(“Effective Date”).

[Remainder of Page Intentionally Blank;
Signature Page Follows]



9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates set
forth beneath their names below, effective for all purposes as provided above.

 

JAY S. MENGLE

 

/s/  Jay S. Mengle                           

Date:March 18, 2019

 

CONTANGO oIL & gAS cO.

 

By:   /s/ Wilkie S. Colyer      

Name:Wilkie S. Colyer

Title:President and CEO



Date: March 13, 2019

 



Signature Page to

Separation Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A

OLDER WORKERS BENEFIT PROTECTION ACT DISCLOSURE NOTICE

All employees of Contango Oil & Gas Company (the “Company”) whose employment is
being terminated or who are choosing to resign from their employment with the
Company on or about February 4, 2019, are being offered the opportunity to
receive a severance payment in exchange for entering into a general release of
claims.

All employees in the Company were considered for either termination or an offer
to resign in conjunction with the entry into a general release agreement.
Eligibility factors that the Company considered in determining whether or not an
employee would continue in employment with the Company or instead be terminated
or offered the opportunity to resign and receive severance in conjunction with
the entry into a general release agreement included the Company’s business and
operational needs, redundancies of positions, potential cost savings and
efficiencies, and the continued need for particular positions.

The Company is offering severance in exchange for a waiver and general release
of claims to each of the employees selected for termination or who have elected
to resign on or about February 4, 2019 in conjunction with the process described
above. Selected employees must sign a separation agreement and general release
like the one to which this Exhibit A is attached and return it to the Company
within the time prescribed in the agreement (45 days) if they wish to receive
the payment set forth in the agreement.  For employees receiving this Exhibit,
once the agreement is signed, the employee has seven days to revoke the
agreement.

The following is a list of the job titles and ages of the individuals considered
for potential termination (or the offer to resign in lieu of termination) and
who were, and were not, selected for termination (or the offer to resign in lieu
of termination) on or about February 4, 2019:

Job Title

Age

Selected for offer of severance in exchange for a waiver and general release of
claims?

A/P Supervisor

59

N

Administrative Assistant III

48

Y

EHS Manager

34

N

Executive Assistant

68

N

Field Clerk

54

N

Field Supervisor

41

N

Financial Reporting Supervisor

32

N

GIS Supervisor

47

N

HR Manager

39

N

Joint Interest Accountant II

38

N

Land Administration Lead

46

N

Exhibit A

--------------------------------------------------------------------------------

 

 

Job Title

Age

Selected for offer of severance in exchange for a waiver and general release of
claims?



Land Manager

43

N

Lead Completions Engineer

32

N

Lead Drilling Engineer

30

N

Lead Operator

40

N

Manager, Reservoir Engineering

41

N

Manager, Operations Accounting

59

N

Network Administrator

44

N

Operations Technician II

33

N

Operator II

47

N

Operator II

32

N

Operator II

36

N

Operator III

60

N

Operator III

54

N

Operator III

63

N

Operator III

39

N

Operator IV

60

N

President and CEO (Interim)

34

N

Production Analyst

45

N

Production Foreman

65

N

Receptionist

58

N

Revenue Supervisor

49

N

Sr. Geologist

36

N

Sr. Landman

36

N

Sr. Landman

55

N

Sr. Marketing Associate

34

N

Sr. Revenue Accountant

57

N

Sr. Revenue Accountant

57

N

Sr. General Ledger Accountant

32

N

Sr. Production Engineer

35

N

Sr. Vice President and CFO

66

N

Sr. Vice President, Engineering

65

Y

Sr. Vice President, Exploration

60

Y

Vice President, Land

59

Y

Vice President and Treasurer

49

N

Vice President, Production

60

N

 

 

 

Exhibit A

--------------------------------------------------------------------------------